Citation Nr: 1704714	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  10-49 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for patellofemoral syndrome of the left knee.

2.  Entitlement to an evaluation in excess of 20 percent for patellofemoral syndrome of the right knee.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1987 to October 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The April 2010 rating decision granted a 20 percent evaluation for patellofemoral syndrome of the left knee and a 20 percent evaluation for patellofemoral syndrome of the right knee, each effective December 9, 2009, the date the increased rating claim for these disabilities was received by VA.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  During the pendency of his claims for increased ratings for his right and left knee disabilities, the Veteran, in a July 2010 statement, asserted he was unemployed due to these disabilities.   Thus, although entitlement to a TDIU was denied in an unappealed October 2010 rating decision, the Board concludes that the Court's holding in Rice is applicable, and the TDIU claim is properly before the Board, and the issue has been listed on the title page.

In his September 2010 substantive appeal, the Veteran requested a Central Office hearing before a Veterans Law Judge.  In August 2016, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge, the transcript of which is associated with the record.  During the hearing, the Veteran submitted additional evidence, consisting of VA treatment records, most recently dated in August 2016, and waived consideration of the newly submitted evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (c) (2016).  Thus, the Board may proceed with appellate review.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the claims on appeal.  See 38 C.F.R. § 19.9 (2016).

The Veteran was most recently provided a VA examination as to his service-connected right knee disability and left knee disability in March 2016.  The report of that examination includes range-of-motion measurements for the Veteran's right knee and left knee with descriptions of whether the Veteran has additional functional loss upon repetitive use testing.  However, the report did not specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing.  In addition, the examiner did not indicate that the Veteran was unable to perform range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing, or that such testing was not necessary.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion with respect to his left knee or right knee.  In that regard, the Board observes that pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  Thus, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  Here, the March 2016 examination report does not comply with Correia because it does not include active, passive, weight-bearing, and nonweight-bearing ranges-of-motion or a statement to the effect that such testing was not possible or unnecessary in this case.  Accordingly, the Veteran must be afforded a new VA examination for his right knee disability and left knee disability that complies with Correia and includes all of the necessary information as set forth in § 4.59.

As the Veteran's right knee and left knee claims are being remanded for other matters, the Board concludes updated VA treatment records should be obtained.  With respect to VA treatment records obtained by VA, these reflect the Veteran most recently received VA treatment from the Hunter Holmes McGuire VA Medical Center (VAMC), located in Richmond, VA in June 2016; however, as noted above, the Veteran submitted VA treatment records dated in August 2016.  Thus, on remand, updated VA treatment records from the Hunter Holmes McGuire VAMC, since June 2016 (excluding any records provided by the Veteran dated in August 2016), to include any associated outpatient clinics, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c) (West 2015); 38 C.F.R. § 3.159 (c)(2) (2016).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, as noted in the Introduction, the issue of a TDIU is raised by the record.  Rice, 22 Vet. App. at 453-54.  In light this finding, the issue of a TDIU claim must be remanded for further development.  A July 2010 notice letter to the Veteran and his representative contained adequate notice of the information and evidence necessary to substantiate a claim for a TDIU and the manner in which disability ratings and effective dates are assigned for awards of disability benefits.  The July 2010 letter also provided the Veteran with VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, for completion; however, the Veteran did not return this application.  Thus, as the issue of entitlement to a TDIU is on appeal, the Veteran should be provided with another VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, for completion. 

Accordingly, the case is REMANDED for the following actions:

1.  Again provide the Veteran with VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, for completion.  The Veteran and his representative should be given an opportunity to complete and return this application, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's updated VA treatment records, from the Hunter Holmes McGuire VAMC since June 2016 (excluding any records provided by the Veteran dated in August 2016), to include any associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability and left knee disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving the right knee and left knee should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected right knee disability or left knee disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner should test the range of motion of each knee in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right knee disability or left knee disability, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

Finally, although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record, whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of occupational functional impairment due to the Veteran's right knee and left knee disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected right knee and left knee disabilities on the Veteran's ordinary activity and occupational ability.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.

The examiner must provide a complete rationale for any opinion expressed.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016). 

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




